
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 411
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 22, 2009
			Received; read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		AN ACT
		To assist in the conservation of rare
		  felids and rare canids by supporting and providing financial resources for the
		  conservation programs of nations within the range of rare felid and rare canid
		  populations and projects of persons with demonstrated expertise in the
		  conservation of rare felid and rare canid populations.
	
	
		1.Short titleThis Act may be cited as the
			 Great Cats and Rare Canids Act of
			 2009.
		2.PurposesThe purposes of this Act are to provide
			 financial resources and to foster international cooperation—
			(1)to restore and
			 perpetuate healthy populations of rare felids and rare canids in the wild;
			 and
			(2)to assist in the
			 conservation of rare felid and rare canid populations worldwide.
			3.DefinitionsIn this Act:
			(1)CITESThe
			 term CITES means the Convention on International Trade in
			 Endangered Species of Wild Fauna and Flora, done at Washington March 3, 1973
			 (27 UST 1087; TIAS 8249), including its appendices.
			(2)ConservationThe
			 term conservation—
				(A)means the methods
			 and procedures necessary to bring a species of rare felid or rare canid to the
			 point at which there are sufficient populations in the wild to ensure the
			 long-term viability of the species; and
				(B)includes all
			 activities associated with protection and management of a rare felid or rare
			 canid population, including—
					(i)maintenance,
			 management, protection, and restoration of rare felid or rare canid
			 habitat;
					(ii)research and
			 monitoring;
					(iii)law
			 enforcement;
					(iv)community
			 outreach and education;
					(v)conflict
			 resolution initiatives; and
					(vi)strengthening the
			 capacity of local communities, governmental agencies, nongovernmental
			 organizations and other institutions to implement conservation programs.
					(3)FundThe
			 term Fund means the Great Cats and Rare Canids Conservation Fund
			 established by section 5.
			(4)IUCN Red
			 ListThe term IUCN Red List means the Red List of
			 Threatened Species Maintained by the World Conservation Union.
			(5)Rare
			 canidThe term rare canid—
				(A)except as provided in subparagraph (B),
			 means any of the canid species dhole (Cuon alpinus), gray wolf (Canis lupus),
			 Ethiopian wolf (Canis simensis), bush dog (Speothos venaticus), African wild
			 dog (Lycaon pictus), maned wolf (Chrysocyon brachyurus), and Darwin's fox,
			 (Pseudalopex fulvipes), including any subspecies or population of such a
			 species; and
				(B)does not include
			 any subspecies or population that is native to the area comprised of the United
			 States and Canada or the European Union.
				(6)Rare
			 felidThe term rare felid—
				(A)except as provided in subparagraph (B),
			 means any of the felid species lion (Panthera leo), leopard (Panthera pardus),
			 jaguar (Panthera onca), snow leopard (Uncia uncia), clouded leopard (Neofelis
			 nebulosa), cheetah (Acinonyx jubatus), Iberian lynx (Lynx pardina), and Borneo
			 bay cat (Catopuma badia), including any subspecies or population of such a
			 species; and
				(B)does not
			 include—
					(i)any
			 species, subspecies, or population that is native to the United States;
			 and
					(ii)any
			 tiger (Panthera tigris).
					(7)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			4.Financial
			 assistance
			(a)In
			 GeneralSubject to the availability of funds and in consultation
			 with other appropriate Federal officials, the Secretary shall use amounts in
			 the Fund to provide financial assistance for projects for the conservation of
			 rare felid and rare canids for which project proposals are approved by the
			 Secretary in accordance with this section.
			(b)Project
			 Proposals
				(1)Eligible
			 applicantsA proposal for a project for the conservation of rare
			 felid and canids may be submitted to the Secretary by—
					(A)any wildlife
			 management authority of a country that has within its boundaries any part of
			 the range of a rare felid or rare canid species, respectively; and
					(B)any person or
			 group with the demonstrated expertise required for the conservation in the wild
			 of rare felids or rare canids, respectively.
					(2)Project
			 proposalsTo be considered for financial assistance for a project
			 under this Act, an applicant shall submit a project proposal that
			 includes—
					(A)a concise
			 statement of the purposes of the project;
					(B)the name of the
			 individual responsible for conducting the project;
					(C)a description of
			 the qualifications of the individuals who will conduct the project;
					(D)a concise
			 description of—
						(i)methods for project
			 implementation and outcome assessment;
						(ii)staffing for the
			 project;
						(iii)the logistics of
			 the project; and
						(iv)community
			 involvement in the project;
						(E)an estimate of
			 funds and time required to complete the project;
					(F)evidence of
			 support for the project by appropriate governmental entities of the countries
			 in which the project will be conducted, if the Secretary determines that such
			 support is required for the success of the project;
					(G)information
			 regarding the source and amount of matching funding available for the project;
			 and
					(H)any other
			 information that the Secretary considers to be necessary for evaluating the
			 eligibility of the project for funding under this Act.
					(c)Project Review
			 and Approval
				(1)In
			 generalThe Secretary shall—
					(A)not later than 30
			 days after receiving a project proposal, provide a copy of the proposal to the
			 appropriate Federal officials; and
					(B)review each
			 project proposal in a timely manner to determine if the proposal meets the
			 criteria specified in subsection (d).
					(2)Consultation;
			 approval or disapprovalNot later than 180 days after receiving a
			 project proposal, and subject to the availability of funds, the Secretary,
			 after consulting with other appropriate Federal officials, shall—
					(A)ensure the
			 proposal contains assurances that the project will be implemented in
			 consultation with relevant wildlife management authorities and other
			 appropriate government officials with jurisdiction over the resources addressed
			 by the project;
					(B)approve or
			 disapprove the proposal; and
					(C)provide written
			 notification of the approval or disapproval to the person who submitted the
			 proposal, other appropriate Federal officials, and each country within whose
			 borders the project will take place.
					(d)Criteria for
			 ApprovalThe Secretary may approve a project proposal under this
			 section if the project will contribute to conservation of rare felids or rare
			 canids in the wild by assisting efforts to—
				(1)implement
			 conservation programs;
				(2)address the
			 conflicts between humans and rare felids or rare canids, respectively, that
			 arise from competition for the same habitat or resources;
				(3)enhance compliance
			 with CITES, the Endangered Species Act of 1973, and other applicable laws that
			 prohibit or regulate the taking or trade of rare felids and rare canids or
			 regulate the use and management of rare felid and rare canid habitat;
				(4)develop sound
			 scientific information on, or methods for monitoring—
					(A)the condition and
			 health of rare felid or rare canid habitat;
					(B)rare felid or rare
			 canid population numbers and trends; and
					(C)the ecological
			 characteristics and requirements of populations of rare felids or rare canids
			 for which there are little or no data;
					(5)promote
			 cooperative projects among government entities, affected local communities,
			 nongovernmental organizations, and other persons in the private sector;
			 or
				(6)funds will not be
			 appropriated for the purchase or lease of lands to be used as suitable habitat
			 for felids or canids.
				(e)Project
			 SustainabilityIn approving project proposals under this section,
			 the Secretary shall give preference to conservation projects that are designed
			 to ensure effective, long-term conservation of rare felids and rare canids and
			 their habitats.
			(f)Matching
			 FundsIn determining whether to approve project proposals under
			 this section, the Secretary shall give preference to projects for which there
			 exists some measure of matching funds.
			(g)Project
			 Reporting
				(1)In
			 generalEach person that receives assistance under this section
			 for a project shall submit to the Secretary periodic reports (at such intervals
			 as the Secretary considers necessary) that include all information that the
			 Secretary, after consultation with other appropriate government officials,
			 determines is necessary to evaluate the progress and success of the project for
			 the purposes of ensuring positive results, assessing problems, and fostering
			 improvements.
				(2)Availability to
			 the publicReports under paragraph (1), and any other documents
			 relating to projects for which financial assistance is provided under this Act,
			 shall be made available to the public.
				(h)Limitations on Use
			 for Captive Breeding or DisplayAmounts provided as a grant under
			 this Act—
				(1)may not be used for
			 captive breeding or display of rare felids and rare canids other than captive
			 breeding for release into the wild; and
				(2)may be used for
			 captive breeding of a species for release into the wild only if no other
			 conservation method for the species is biologically feasible.
				(i)Advisory
			 Group
				(1)In
			 generalTo assist in carrying out this Act, the Secretary may
			 convene an advisory group consisting of individuals representing public and
			 private organizations actively involved in the conservation of felids and
			 canids.
				(2)Public
			 participation
					(A)MeetingsThe
			 advisory group shall—
						(i)ensure that each
			 meeting of the advisory group is open to the public; and
						(ii)provide, at each
			 meeting, an opportunity for interested persons to present oral or written
			 statements concerning items on the agenda.
						(B)NoticeThe
			 Secretary shall provide to the public timely notice of each meeting of the
			 advisory group, including the meeting agenda.
					(C)MinutesMinutes
			 of each meeting of the advisory group shall be kept by the Secretary and shall
			 be made available to the public.
					(3)Exemption from
			 Federal Advisory Committee ActThe Federal Advisory Committee Act
			 (5 U.S.C. App.) shall not apply to the advisory group.
				5.Great Cats and
			 Rare Canids Conservation Fund
			(a)EstablishmentThere
			 is established, in the Multinational Species Conservation Fund established in
			 title I of the Department of the Interior and Related Agencies Appropriations
			 Act, 1999 under the heading MULTINATIONAL SPECIES CONSERVATION
			 FUND, a separate account to be known as the Great Cats and Rare
			 Canids Conservation Fund, consisting of—
				(1)amounts
			 transferred to the Secretary of the Treasury for deposit into such account
			 under subsection (c); and
				(2)amounts
			 appropriated to such account under section 7.
				(b)Expenditures
			 From Fund
				(1)In
			 generalSubject to paragraph (2), upon request by the Secretary,
			 the Secretary of the Treasury shall transfer from the Fund to the Secretary,
			 without further appropriation, such amounts as the Secretary determines are
			 necessary to provide assistance under section 4.
				(2)Administrative
			 expensesOf the amounts in the Fund available for each fiscal
			 year, the Secretary may expend not more than three percent, or up to $100,000,
			 whichever is greater, to pay the administrative expenses necessary to carry out
			 this Act.
				(c)Acceptance and
			 Use of DonationsThe Secretary may accept and use donations to
			 provide assistance under section 4, and may make public on the Internet website
			 and in publications of the Department of the Interior that the Secretary is
			 authorized to accept and use such donations. Amounts received by the Secretary
			 in the form of such donations shall be transferred to the Secretary of the
			 Treasury for deposit into the Fund.
			6.Study of
			 conservation status of felid and canid species
			(a)In
			 generalThe Secretary shall initiate within three months after
			 the date of the enactment of this Act a study of felid and canid species listed
			 under the IUCN Red List that are not rare canids and rare felids (as those
			 terms are defined in section 3), respectively, to determine—
				(1)the conservation
			 status of such species in the wild, including identification of any such
			 species that are critically endangered or endangered; and
				(2)any such species
			 that should be made eligible for assistance under this Act.
				(b)ReportNot
			 later than two years after date of the enactment of this Act the Secretary
			 shall report to the Congress the determinations made in the study, including
			 recommendations of additional felid species and canid species that should be
			 made eligible for assistance under this Act.
			7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated—
			(1)to the Fund,
			 $5,000,000 for each of fiscal years 2010 through 2014 to carry out this Act,
			 other than section 6; and
			(2)such sums as are
			 necessary to carry out section 6.
			8.Ineligible
			 countriesAmounts provided as
			 a grant under this Act may not be used for any project conducted in Iran,
			 Syria, Cuba, Sudan, or North Korea.
		
	
		
			Passed the House of
			 Representatives April 21, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
